DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/10/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 17, 24-26 stands rejected. Claims 1-16, 18-23 are withdrawn. Claims 1-30 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Prashant Praveen on 5/6/2021.
The application has been amended as follows: 
Cancel withdrawn claims 1-16, 18-23.
Cancel claims 29-30

Reasons for allowance
Claims 17, 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 17: The closest prior art of record is Reddy et al. (NPL - Rapid and sensitive HPLC method for the estimation of doxorubicin in dog blood – The silver nitrate artifact; hereinafter letting the mixed blood, silver nitrate, and methanol stand for at least 30 minutes to precipitate particles and form a supernatant;” and “analyzing the separated supernatant via spectroscopy, wherein the UV absorbance of doxorubicin is measured.” 
Additional references Dogaroiu et al. (NPL – Practical implications of GC and HPLC methods for the analysis of drugs of abuse in blood; hereinafter “Dogaroiu”), HPLC Expert (NPL – HPLC Hints and tips for chromatographers), Geyer et al. (US2015/0342975; hereinafter “Geyer”), Ruzic et al (US2012/0283959; hereinafter “Ruzic”), Suzuki (US2010/0041725), and Plazmasindan (NPL - Development and Validation of HPLC-UV Method for the Determination of Diclofenac in Human Plasma with Application to a Pharmacokinetic Study); further do not disclose a reason why one of ordinary skill in the art would both let the mixture, stand for at least 30 minutes as well as analyzing the UV absorbance of doxorubicin.
Regarding dependent claims 24-28: Dependent claims are allowed based on their dependency on independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779